Citation Nr: 0943675	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-22 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


 
THE ISSUE
 
Entitlement to an increased evaluation for post-operative 
residuals of a Bennett's fracture of the right thumb with 
medial nerve involvement, currently rated as 30 percent 
disabling.
 
 
REPRESENTATION
 
Appellant represented by:     Virginia Department of Veterans 
Services
 
 
ATTORNEY FOR THE BOARD
 
B.B. Ogilvie, Associate Counsel
 


INTRODUCTION
 
The Veteran served on active duty service from February 1965 
to February 1967.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Roanoke , Virginia , Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the claim for an increased 
rating.
 
The Veteran requested a Board hearing in Washington , 
D.C.  That hearing was scheduled in September 2009, and he 
was so notified in July 2009.  The Veteran did not report for 
this hearing and he provided no explanation for his failure 
to report. His hearing request, therefore, is deemed 
withdrawn.  See  38 C.F.R. §§ 20.702(d); 20.704(d) (2009).
 
In June 2009, the Veteran submitted additional medical 
evidence, and in October 2009, the representative stated that 
the appellant waived his right to initial consideration of 
the evidence by the regional office.  See 38 C.F.R. §§ 
20.800, 20.1304(c) (2009).  This evidence was reviewed by the 
Board and considered in its decision below.
 
 
FINDING OF FACT
 
The Veteran's post-operative residuals of a Bennett's 
fracture of the right thumb with medial nerve involvement are 
productive of severe incomplete paralysis of the medial 
nerve.
 
 
CONCLUSION OF LAW
 
The criteria for a schedular rating of 50 percent for post-
operative residuals of a Bennett's fracture of the right 
thumb with medial nerve involvement have been 


met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8515 (2009).
 
  
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in May and August 2005 of the information and evidence needed 
to substantiate and complete a claim.  He was provided notice 
how his right thumb was rated in April 2008 correspondence.  
The Veteran was advised how effective dates are assigned in 
June 2009 correspondence.  The claim was readjudicated in an 
April 2009 supplemental statement of the case.  While notice 
regarding the laws governing effective dates was not timely, 
the Veteran preserves his right to appeal the effective date 
assigned by the RO in effectuating this decision.
 
The Veteran has been provided with multiple VA examinations, 
the opportunity for a hearing, and his claim was 
readjudicated in April 2009.  The Veteran has had many 
opportunities to participate in the adjudication of his 
claim.  There is no indication that the Veteran was 
prejudiced in any way from lack of timely notice.
 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records, and, as warranted by 
law, affording VA examinations.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.
 


Analysis
 
The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, private medical records, and VA medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 
 
Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield , 21 
Vet. App. 505, 510 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.
 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.
 
It is the Board's responsibility to evaluate the entire 
record on appeal.  38 U.S.C.A. § 7104(a).  When there is an 
approximate balance in the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
The Veteran is right handed.  Under 38 C.F.R. § 4.124a, 
Diagnostic Code 8515, moderate incomplete paralysis of the 
median nerve warrants a 30 percent rating, and severe 
incomplete paralysis warrants a 50 percent rating.  If 
complete paralysis is present, a 70 percent rating is 
assigned.  Complete paralysis is defined as the hand inclined 
to the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of the index finger and feeble flexion of the middle finger, 
cannot make a fist, index and middle fingers remain extended; 
cannot flex distal phalanx of the thumb, defective opposition 
and abduction of the thumb, at right angles to palm; flexion 
of the wrist is weakened; and pain with trophic 
disturbances.  
 
The Veteran argues that he is entitled to a higher evaluation 
for his post-operative residuals of a Bennett's fracture of 
the right thumb with medial nerve involvement.  The Board 
agrees.
 
At a VA outpatient visit in September 2004, the Veteran 
complained of decreased strength in his right wrist.  He had 
difficulty holding objects tightly.  He described a 
"shocking sensation" involving the entire hand.  He noted 
some swelling of the hand and radiating pain to the elbow and 
upper arm.  A physical examination of the right upper 
extremity showed an intact range of motion of the elbow in 
flexion and extension.  Range of motion of the wrist was 
limited.  The Veteran had only 10 degrees of ulnar and radial 
deviation of the wrist.  Flexion of the wrist was about 32 
degrees and extension was 20 degrees.  He had difficulty 
making a full fist.  There was a four centimeter gap from the 
top of the fingers to the palm of his hand.  Range of thumb 
motion was limited.  There was no significant movement of the 
metacarpophalangeal joint.  Range of motion of the 
interphalangeal joint was within normal limits.  The Veteran 
reported decreased sensation involving the ulnar nerve 
distribution on the right side.
 
The Veteran was afforded a VA examination in November 2005.  
He complained of limited motion, pain, swelling, deformity, 
weakness, and stiffness in his right thumb.  He also 
complained of pain in all the fingers of his right hand.  The 
Veteran reported flare-ups of traumatic arthritis occurring 
weekly for approximately two to three days.  The severity of 
his flare-ups was described as severe, with pain and 
swelling.  Physical examination showed no ankylosis of one or 
more of the digits.  A moderately severe deformity appeared 
to be on the dorsal aspect of the thumb.  There was a gap of 
more than two inches between the thumb pad and tips of 
fingers when he attempted to oppose the thumb to the 
fingers.  There was also a gap of one to two inches between 
the index finger and proximal transverse crease of the hand 
on maximal flexion of the finger.  A gap of more than two 
inches was present between the thumb and the long, ring, and 
little fingers.  Hand strength and dexterity were abnormal.  
Grasping, pushing, pulling, twisting, probing, writing, and 
expression were severely affected, and touching was 
moderately affected.  Range of motion of the right thumb was 
from zero to 10 degrees, with pain at 10 degrees.  The 
Veteran had very little range of motion in his thumb.  
Movement increased pain, but did not affect the range of 
motion.  Proximal interphalangeal motion was from zero to 50 
degrees of the right index finger, from zero to 20 degrees of 
the right long finder, from zero to 60 degrees of the right 
ring finger, and from zero to 20 degrees of the right little 
finger.  Distal phalangeal motion was from zero to 20 degrees 
of the right index finger, from zero to 10 degrees of the 
right long finger, from zero to 10 degrees of the right ring 
finder, and from zero to 5 degrees of the right little 
finger.  Metacarpal-phalangeal motion was from zero to 10 
degrees of the right thumb, and from zero to 50 degrees of 
the right index, long, ring, and little fingers.  There was 
no loss of motion on repetitive motion.  Dorsiflexion of the 
right wrist was from zero to 20 degrees; palmar flexion was 
from zero to 10 degrees; radial deviation was unable to be 
performed; and ulnar deviation was from zero to 20 degrees.  
The Veteran was unable to pick up objects off a desk and 
showed very poor right hand manual dexterity.
 
The Veteran was diagnosed with post-traumatic arthritis of 
the right thumb with severe arthralgia and limited function 
of the right thumb and right hand, as well as chronic damage 
to the right median nerve.  The effects on his daily 
activities were described as follows: chores (severe), 
shopping (moderate), exercise and sports (prevents), 
recreation (moderate), traveling (none), feeding (none), 
bathing (none), dressing (mild), toileting (none), and 
grooming (none).  The physician noted that the Veteran taught 
himself how to eat, bathe, and groom with his left hand.  The 
examiner also noted that he would be unable to perform his 
occupation as a heavy equipment operator.  
 
The Veteran was afforded another VA examination in March 
2008.  The Veteran reported chronic pain, weakness, and 
decreased use of his right thumb, and thus, his right hand.  
Gripping and grasping were difficult due to ongoing pain.  
His right wrist demonstrated normal range of motion.  Motion 
was not limited by pain, fatigue, weakness, lack of endurance 
or incoordination after repetitive use.  The Veteran was able 
to very slowly tie his shoe laces and pick up a piece of 
paper and tear it.  He was unable to fasten buttons with his 
right hand.  The tips of the fingers could approximate the 
proximal transverse crease of the palms.  He was able to 
oppose all of his fingers with his thumb.  Strength of the 
right hand was diminished and rated as a three out of five.  
 
The range of right thumb motion was diminished.  Radial 
abduction was limited to 40 degrees with pain beginning at 10 
degrees; palmar abduction was limited to 50 degrees with pain 
beginning at 5 degrees.  
Metacarpophalangeal flexion was limited to 30 degrees with 
pain beginning at 10 degrees.  Interphalangeal flexion was 
limited to 30 degrees with pain beginning at 10 degrees.  A 
neurological examination showed extreme sensitivity along the 
median nerve distribution of his right hand representing 
neuralgia.  The Veteran demonstrated normal range of motion 
in the right wrist, with no limitations after repetitive 
use.  The Veteran was diagnosed with post-operative residuals 
of a Bennett's fracture of the right thumb with medial nerve 
involvement, residual weakness and right hand and thumb 
pain.  The physician noted that the Veteran had continued 
weakness and a decreased range of right thumb motion causing 
a significant limitation of use of the right hand.  
Repetitive gripping or grasping movements were to be 
avoided.  The Veteran was unable to comfortably use hand-held 
tools with his right hand.  He required narcotic-strength 
pain medications to help him deal with the ongoing pain.
 
Records from the Veteran's private orthopedic surgeon show 
chronic pain in the right wrist and right hand, with 
numbness.  In February 2007, the Veteran was diagnosed with 
reflex sympathetic dystrophy of the right hand, and 
dysesthetic pain of the right wrist with numbness of the 
medial and radial sensory nerves.  In July 2007, the Veteran 
was diagnosed with first metacarpal joint instability with 
hypersensitivity over the distribution of the radial nerve 
with scar sensitivity.  His wrist pain was described as 
severe, with decreased grip strength and decreased stability 
use of the hand.  He had sensitivity to light touch over the 
right hand, particularly the thumb.  He was limited in use of 
the right arm.  The Veteran wore a splint.  
 
In June 2009, the Veteran complained of hypersensitivity over 
the right thumb with shooting pain into the arm.  He wore a 
splint on a constant basis.  He was diagnosed with right 
wrist basal joint arthritis with hyperesthesias over the 
radial sensory nerve.  He also had neuroma over that area 
from a previous surgery.
 
After a review of all the evidence of record, the Board finds 
that the Veteran is entitled to a 50 percent evaluation for 
post-operative residuals of a Bennett's fracture of the right 
thumb with medial nerve involvement for the appellate 
period.  The preponderance of evidence of record shows that 
the Veteran's incomplete paralysis of the right thumb and 
hand is severe.  The Veteran has had moderate to severe 
effects on his daily living, with severe difficulty grasping 
and gripping.  The Veteran clearly suffers from severe 
sensitivity along the median nerve, a decreased range of 
right thumb motion, and  very poor manual dexterity.  For 
these reasons, the Board grants the Veteran an increased 
evaluation of 50 percent under the doctrine of reasonable 
doubt.
 
The Board finds, however, the Veteran is not entitled to a 
rating in excess of 50 percent because he does not have 
complete paralysis of the median nerve.  The Veteran did not 
have any of the symptoms indicating complete paralysis of the 
median nerve as set forth in Diagnostic Code 8515.  He was 
consistently able to oppose all of his fingers with his 
thumb.  Although it was challenging, the Veteran was able to 
make a fist.  While the Veteran does have right thumb 
weakness and pain, and significant limitations with the use 
of the right hand, he does not have symptoms indicating 
complete paralysis of the median nerve.
 
The Veteran's disability picture is not so unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1). 
 The record shows that the Veteran is currently unemployable 
based on a back disability.  While the Veteran's right thumb 
disability would cause interference with employment as a 
heavy equipment operator and mechanic, the evidence does not 
show a marked interference with employment beyond that 
contemplated by a 50 percent schedular rating.  The record 
shows that the Veteran has undergone multiple surgeries for 
his right thumb disability, with the most recent being in 
1992, but this does not amount to "frequent" periods of 
hospitalization.  The schedular criteria sufficiently 
compensate the Veteran for the nature and extent of severity 
of the disability at issue.  The Veteran is rated at 50 
percent for his disability, classified in the Diagnostic Code 
as severe incomplete paralysis of the median nerve.  This is 
fully representative of the extent of his disability.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for referral for consideration of 
extraschedular rating.
 
 
ORDER
 
A 50 percent evaluation, but not higher, is granted for post-
operative residuals of a Bennett's fracture of the right 
thumb with medial nerve involvement, subject to the laws and 
regulations governing the payment of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


